Title: To George Washington from David Jones, 20 August 1789
From: Jones, Benjamin
To: Washington, George



Sir
New York augt 20th 1789

Since my Conference with you, a Member of Congress informed me that a Bill will soon come before you, in which your Excellency will have the appointment of Commisioners to treat with the Indians, should I meet your aprobation to be one, you would releive an old Soldier, who never forsook the Cause of his Country, & Confer the greatest obligation on your Humble Sert

David Jones


P.S. I am Just going off at present for Philadelphia.

